DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-6 are pending. 

Allowable Subject Matter
2.	Claims 1-6 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
4.	The present claims are allowable over the closest references: Choi et al. (KR1020080062595).
	Choi et al. does not teach or fairly suggest the claimed flexible color filter. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.

/MONIQUE R PEETS/Primary Examiner, Art Unit 1763